DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (figure 5) in the reply filed on 07/26/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Bok et al. U.S. Patent Publication No. 2021/0191552 (hereinafter Bok).
Consider claim 1, Bok teaches a display panel (Figure 4) comprising: a plurality of first unit pixel areas (Figure 12, MDA); and a plurality of second unit pixel areas (Figure 13a, CA), wherein each of the plurality of first unit pixel areas includes N subpixels displaying data where N is a positive integer equal to or greater than 3 (Figure 12, more than 3 (e.g. includes 4 subpixels)), wherein each of the plurality of second unit pixel areas includes N-1 subpixels displaying data (Figure 13 includes n-1 subpixels (e.g. includes 3 subpixels), wherein the plurality of first unit pixel areas are arranged at equal intervals in a first direction and a second direction crossing the first direction (See intervals in the x and y direction for Pr, Pg, Pb in figure 12), wherein the plurality of second unit pixel areas are arranged at equal intervals in the first direction and the second direction (See intervals in the x and y direction for Pr, Pg and Pb), wherein each of the plurality of first unit pixel areas and each of the plurality of second unit pixel areas have a same size (Figures 12 and 13a have same size U or U’ (see also [0333])), wherein each of the plurality of first unit pixel areas and the plurality of second unit pixel areas is a pixel area in a parallelogram shape or a rhombus shape ([0325], virtual quadrilateral VS and further refers to rhombus. See also Figures 12 and 13a, VS).

Consider claim 22, Bok teaches a display device comprising: a display panel that includes a plurality of first unit pixel areas in which N subpixels (N is a positive integer greater than or equal to 3) for displaying data are disposed (Figure 12), and a plurality of second unit pixel areas in which N-1 subpixels for displaying data are disposed (Figure 13a); and a display panel driver configured to write the data to the N subpixels and the N-1 subpixels (Figure 2 and [0187], driving unit 32. Figure 4, 32 and DA), wherein the plurality of first unit pixel areas are arranged at equal intervals in a first direction and a second direction crossing the first direction (See intervals in the x and y direction for Pr, Pg, Pb in figure 12), wherein the plurality of second unit pixel areas are arranged at equal intervals in the first direction and the second direction (See intervals in the x and y direction for Pr, Pg and Pb), wherein each of the plurality of first unit pixel areas and each of the plurality of second unit pixel areas have a same size (Figures 12 and 13a have same size U or U’ (see also [0333])), and wherein each of the plurality of first unit pixel areas and the plurality of second unit pixel areas is a pixel area in a parallelogram or rhombus shape ([0325], virtual quadrilateral VS and further refers to rhombus. See also Figures 12 and 13a, VS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok as applied to claim 1 above, and further in view of Kubota et al. U.S. Patent Publication No. 2021/0066669 (hereinafter Kubota).
Consider claim 2, Bok teaches all the limitations of claim 1. In addition, Bok teaches a display area in which the plurality of first unit pixel areas are arranged (Figure 12).
Bok does not appear to specifically disclose a first sensing area in which the plurality of second unit pixel areas are arranged, wherein each of the plurality of second unit pixel areas further includes a sensor pixel including a photodiode.
However, in a related field of endeavor, a display unit having a function of sensing light (abstract) and further teaches a first sensing area in which the plurality of second unit pixel areas are arranged, wherein each of the plurality of second unit pixel areas (Figure 5a, light-receiving device 95) further includes a sensor pixel including a photodiode (Figure 22, photodiode PD).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a photodiode in the pixel areas with the benefit that in the image capture mode, an image for image capturing can be displayed using the light-emitting device and image capturing can be performed using the light-receiving device and thus fingerprint identification can be performed as suggested in [0499].

Consider claim 3, Bok and Kubota teach all the limitations of claim 2. In addition, Kubota teaches light emitting elements of the N-1 subpixels and the photodiode in each of the plurality of second unit pixel areas are disposed on a same layer (Figure 13a light receiving device 110 and light-emitting device 190, layer 151).

Consider claim 4, Bok and Kubota teach all the limitations of claim 2. In addition, Bok teaches a display resolution or pixels-per-inch (PPI) of the first area (Figure 13a, [0193], CA area with a sensor, camera) is less than a display resolution or PPI of the display area (Figure 12, [0295], MDA may be greater than CA area). In addition, Kubota teaches a sensing area 95/350a in figure 5a. 

Consider claim 5, Bok and Kubota teach all the limitations of claim 2. In addition, Bok teaches each of the plurality of first unit pixel areas includes subpixels of three different primary colors (Figure 12, Pr, Pg and Pb), where two of the subpixels have one color among the three different primary colors (Figure 12, Pr, Pg and Pb); and each of the plurality of second unit pixel areas includes subpixels of the three different primary colors (Figure 13, Pr, Pg and Pb).

Consider claim 6, Bok and Kubota teach all the limitations of claim 5. In addition, Bok teaches  each of the plurality of first unit pixel areas includes two green subpixels (Figure 12 and [0331], PG includes four green); and green subpixels disposed in the plurality of second unit pixel areas display the data in a display mode (Figures 12-13 and [0252], display area DA includes CA and MDA).
Bok does not appear to specifically disclose green subpixels are driven as a light source in a fingerprint recognition mode.
However, in a related field of endeavor, Kubota teaches a display unit having a function of sensing light (abstract) and further teaches green subpixels are driven as a light source in a fingerprint recognition mode  ([0121], can sense green light and [0499], fingerprint identification).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide green subpixels as light sources as taught by Kubota with the benefit that in the image capture mode, an image for image capturing (e.g., a green monochromatic image or a blue monochromatic image) can be displayed using the light-emitting device and image capturing can be performed using the light-receiving device as suggested in [0499].

Consider claim 7, Bok and Kubota teach all the limitations of claim 6. In addition, Bok teaches  the three different primary color subpixels of the plurality of second unit pixel areas are arranged in a zigzag form for each primary color in each of the first direction and the second direction (Figure 13a, Pr, Pg and Pb in x and y directions).
Bok does not appear to specifically disclose sensor pixels are arranged in a zigzag form for each primary color in each of the first direction and the second direction.
However, Kubota teaches sensor pixels are arranged in a zigzag form for each primary color in each of the first direction and the second direction (Figure 5A, 95, 90R, 90B, 90B in zigzag in the x and y-direction and [0178], staggered manner).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide sensors and pixels in a zig-zag form as taught by Kubota with the benefit it is required that much light coming from a specific light-emitting device enter the light-receiving device as mentioned in [0186]. 

Consider claim 8, Bok and Kubota teach all the limitations of claim 6. 
Bok does not appear to specifically disclose sensor pixels are spaced apart at equal intervals in an inclination angle direction between the first direction and the second direction; and a pitch between adjacent sensor pixels is 80 um or less.
However, Kubota teaches sensor pixels are spaced apart at equal intervals in an inclination angle direction between the first direction and the second direction (Figure 5a, 95 in 350a and 95 in 350d).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide sensors and pixels in the form shown in figure 5a with the benefit it is required that much light coming from a specific light-emitting device enter the light-receiving device as mentioned in [0186]. 
Kubota does not appear to mention a pitch between adjacent sensor pixels is 80 pm or less.
However, Kubota shows a pitch between adjacent sensor pixels 95 in figure 5a. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular pitch in order to meet design choices or in order to meet lighting requirements since it is required that much light coming from a specific light-emitting device enter the light-receiving device as mentioned in [0186]. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In addition, a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Consider claim 9, Bok and Kubota teach all the limitations of claim 8. In addition, Kubota teaches wherein the sensor pixels are spaced apart at equal intervals in each of the first direction and the second direction (95 in the x and y direction are spaced at equal intervals in figure 5a. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In addition, a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955)).

Consider claim 10, Bok and Kubota teach all the limitations of claim 9. In addition, Kubota teaches one green subpixel is disposed between the adjacent sensor pixels in the first direction (90G in between sensors 95 in the x-direction and in the y-direction).

Consider claim 14, Bok and Kubota teach all the limitations of claim 2. In addition, Bok teaches a second sensing area in which a plurality of light transmitting portions are disposed together with the plurality of first unit pixel areas (Figures 13a or 13b, CA  area. [0193], sensor sensing visible light or camera), and wherein adjacent first unit pixel areas in the second sensing area are spaced apart with a light transmitting portion interposed therebetween (Figures 13a or 13b, TA).

Consider claim 15, Bok and Kubota teach all the limitations of claim 3 . In addition, Bok teaches the N subpixels of each of the plurality of first unit pixel areas and the N-1 subpixels of each of the plurality of second unit pixel areas include a pixel circuit; and the pixel circuit includes a light emitting element, and a transistor to supply a current to the light emitting element (Figure 11a, T1 and ED).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok and Kubota as applied to claim 10 above, and further in view of Cha et al. U.S. Patent Publication No. 2021/0158751 (hereinafter Cha).
Consider claim 11, Bok and Kubota teach all the limitations of claim 9. 
Kubota does not appear to specifically disclose wherein in the first sensing area, a shortest distance between a red subpixel or blue subpixel and a sensor pixel is less than a shortest distance between a green subpixel and the sensor pixel.
However, in a related field of endeavor, Cha teaches a display panel with light sensing pixels in abstract and further teaches blue may have a larger size than the light emitting diode LED of green in [0159]. Thus, if blue is larger than green then, the combination teaches the distance between 90B and 95 is less than 90G and 95 in Kubota’s figure 5a since green size is smaller than blue.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide  a particular distance between 90B and 95 since it is required that much light coming from a specific light-emitting device enter the light-receiving device as mentioned by Kubota in [0186]. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In addition, a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok and Kubota as applied to claim 14 above, and further in view of Ka et al. U.S. Patent Publication No. 2017/0345367 (hereinafter Ka).
Consider claim 16, Bok and Kubota teach all the limitations of claim 14. 
Bok does not appear to specifically disclose when a same grayscale data voltage is applied to transistors of the plurality of first unit pixel areas and the plurality of second unit pixel areas, an amount of current flowing through a transistor of the second unit pixel area is greater than an amount of current flowing through a transistor of the first unit pixel area.
However, in a related field of endeavor, Ka teaches pixel regions in abstract and further teaches when a same grayscale data voltage is applied to transistors of the plurality of first unit pixel areas and the plurality of second unit pixel areas, an amount of current flowing through a transistor of the second unit pixel area is greater than an amount of current flowing through a transistor of the first unit pixel area ([0188] and [0190], currents are proportional to W/L and current for PXL2 is more than PXL1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to set a current for a pixel region larger than another region in order compensate the brightness difference as suggested in [0190].

Consider claim 17, Bok and Kubota teach all the limitations of claim 14. 
Bok does not appear to specifically disclose a channel ratio of a transistor disposed in the second unit pixel area is greater than a channel ratio of a transistor disposed in the first unit pixel area.
However, in a related field of endeavor, Ka teaches a channel ratio of a transistor disposed in the second unit pixel area is greater than a channel ratio of a transistor disposed in the first unit pixel area ([0188] and [0190]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to set a channel ratio for a pixel region larger than another region in order compensate the brightness difference as suggested in [0190].

Consider claim 19, Bok and Kubota teach all the limitations of claim 14. 
Bok does not appear to specifically disclose when a same grayscale data voltage is applied to transistors of the plurality of first unit pixel areas and the plurality of second unit pixel areas, an amount of current flowing through a transistor disposed at a green subpixel of the second unit pixel area is greater than an amount of current flowing through a transistor disposed at a green subpixel of the first unit pixel area.
However, in a related field of endeavor, Ka teaches when a same grayscale data voltage is applied to transistors of the plurality of first unit pixel areas and the plurality of second unit pixel areas, an amount of current flowing through a transistor disposed at a green subpixel of the second unit pixel area is greater than an amount of current flowing through a transistor disposed at a green subpixel of the first unit pixel area ([0188] and [0190], currents are proportional to W/L and current for PXL2 is more than PXL1. [0278], green light).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to set a current for a pixel region larger than another region in order compensate the brightness difference as suggested in [0190].

Consider claim 20, Bok and Kubota teach all the limitations of claim 14. 
Bok does not appear to specifically disclose wherein a channel ratio of a transistor disposed at a green subpixel of the second unit pixel area is greater than a channel ratio of a transistor disposed at a green subpixel of the first unit pixel area.
However, in a related field of endeavor, Ka teaches wherein a channel ratio of a transistor disposed at a green subpixel of the second unit pixel area is greater than a channel ratio of a transistor disposed at a green subpixel of the first unit pixel area ([0188] and [0190], currents are proportional to W/L and current for PXL2 is more than PXL1. [0278], green light).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to set a current for a pixel region larger than another region in order compensate the brightness difference as suggested in [0190].

Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok and Kubota as applied to claim 14 above, and further in view of Zhang et al. U.S. Patent Publication No. 2020/0110918 (hereinafter Zhang).
Consider claim 18, Bok and Kubota teach all the limitations of claim 14. In addition, Bok teaches an emission area of at least one subpixel having one color among the N-1 subpixels disposed in the second unit pixel area (Figure 13a)  and an emission area of a subpixel having a same color among the N subpixels disposed in the first unit pixel area (Figure 12). Furthermore, Kubota teaches green subpixel for fingerprint detection in [0121] and [0499].
Bok does not appear to specifically disclose an emission area of at least one subpixel larger than an emission area of a subpixel having a same color.
However, Zhang teaches in figures 1-2 and [0044], that is, brightness of light emitted from a light-emitting unit corresponding to the preset region of the touch display screen 120 is greater than brightness of light emitted from other light-emitting unit corresponding to other region of the touch display screen 120 response to an operation of the optical fingerprint sensor 130 collecting a fingerprint.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to increase the luminance for optical detection as taught by Zhang with the benefit that the quality of the collected fingerprints can be improved as suggested in [0050].

Consider claim 21, Bok and Kubota teach all the limitations of claim 14. In addition, Kubota teaches green subpixel for fingerprint detection in [0121] and [0499].
Bok and Kubota do not appear to specifically disclose wherein an emission area of a subpixel disposed in the second unit pixel area is larger than an emission area of a subpixel disposed in the first unit pixel area.
However, Zhang teaches in figures 1-2 and [0044], that is, brightness of light emitted from a light-emitting unit corresponding to the preset region of the touch display screen 120 is greater than brightness of light emitted from other light-emitting unit corresponding to other region of the touch display screen 120 response to an operation of the optical fingerprint sensor 130 collecting a fingerprint.
Therefore, it would have been obvious to increase the luminance for optical detection as taught by Zhang with the benefit that the quality of the collected fingerprints can be improved as suggested in [0050].

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Choe et al. U.S. Patent Publication No. 2019/0087628 (hereinafter Choe).
Consider claim 23, Bok teaches a mobile terminal comprising: a display panel that includes a plurality of first unit pixel areas in which N subpixels (N is a positive integer greater than or equal to 3) for displaying data are disposed (Figure 12), and a plurality of second unit pixel areas in which N-1 subpixels for displaying data and one sensor pixel are disposed (Figure 13a and [0193], refers to component area CA and further refers to sensor and camera); a display panel driver configured to write the data to the N subpixels and N-1 subpixels (Figure 4, 32 and DA); and a host system configured to supply data of an input image to the display panel driver ([0207], main processor 710 and display driving unit 32), wherein the plurality of first unit pixel areas are arranged at equal intervals in a first direction and a second direction crossing the first direction See intervals in the x and y direction for Pr, Pg, Pb in figure 12), wherein the plurality of second unit pixel areas are arranged at equal intervals in the first direction and the second direction (See intervals in the x and y direction for Pr, Pg and Pb in figure 13), wherein each of the plurality of first unit pixel areas and each of the plurality of second unit pixel areas have a same size (Figures 12 and 13a have same size U or U’ (see also [0333])), and wherein each of the plurality of first unit pixel areas and the plurality of second unit pixel areas is a pixel area in a parallelogram or rhombus shape ([0325], virtual quadrilateral VS and further refers to rhombus. See also Figures 12 and 13a, VS).
Bok does not appear to specifically disclose a fingerprint recognition processor configured to amplify an output signal of sensor pixels of the plurality of second unit pixel areas, convert the amplified output signal into digital data, and output fingerprint pattern data; a host system receive the fingerprint pattern data from the fingerprint recognition processor, and process fingerprint authentication.
However, in a related field of endeavor, Choe teaches a biometric information detection device (abstract) and further teaches a fingerprint recognition processor ([0045], biometric fingerprint FP and units 10, 20 and 30 in figures 2-3) configured to amplify an output signal of sensor pixels of the plurality of second unit pixel areas (Figure 3 and [0062], PGA21 amplifies a signal from 10), convert the amplified output signal into digital data (Figure 3, ADC 22), and output fingerprint pattern data (Figure 3, RS1 and RS2); a host system (Figure 2, processor 40) receive the fingerprint pattern data from the fingerprint recognition processor, and process fingerprint authentication ([0053-0054]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide  amplifier, processor, ADC in order to determine a fingerprint image properly. For instance, when the fingerprint image GI matches the pre-stored fingerprint image, an access of the user is allowed, and when the fingerprint image GI does not match the pre-stored fingerprint image, an access of the user is denied as suggested in [0054].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang et al. U.S. Patent Publication No. 2021/0027751 teaches a low resolution panel section with an optical sensor and a full resolution section as shown in figure 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621